Citation Nr: 0114274	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to medication taken for service connected 
asthma.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






REMAND

The veteran had active duty from January 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Initially, the Board notes that the August 1997 rating action 
denied service connection for hypertension, claimed as 
secondary to medication taken for service connected asthma, 
on the basis that the claim was not well grounded.  However, 
as noted above, there is no longer any requirement that a 
veteran must submit a claim which is well grounded before the 
duty to assist attaches.  In this regard, the veteran has 
requested that he be afforded a VA examination to determine 
whether, as contended, Prednisone, or other drugs taken for 
service-connected asthma, cause or aggravated hypertension.  
Among the medications listed by his physician is Albuterol, 
and according to the Physician's Desk Reference (PDR), 
Albuterol is known to cause blood pressure changes in some 
patients. 

Also, the Board observes that in VA Form 21-4138, Statement 
in Support of Claim, dated in April 1998 the veteran stated 
he withdrew all issues on appeal if a total rating based on 
individual unemployability due to service-connected 
disabilities was granted effective October 7, 1996.  
Subsequently, a May 1998 rating action granted entitlement to 
a total rating as well as basic eligibility for Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35 effective 
October 7, 1996.  

However, there had previously been an August 1997 rating 
action which denied, in part, an increased rating for service 
connection pruritic dermatosis, rated 30 percent disabling 
and the VA Form 21-4138, Statement in Support of Claim, of 
May 1998, which was the Notice of Disagreement (NOD) to the 
denial of service connection for hypertension, also addressed 
the prior denial of an increased rating for the service-
connected skin disorder.  It thus constitutes a timely NOD as 
to the denial of an increased rating for the service-
connected skin disorder.  Since the appellant filed a timely 
NOD, the Board's jurisdiction has been triggered.  At this 
point, the issue must be REMANDED, per Manlincon v. West, 12 
Vet. App. 238 (1999), so that the RO can issue an SOC on the 
underlying claim itself: entitlement to an increased rating 
for service-connected pruritic dermatosis, rated 30 percent 
disabling.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for hypertension and 
pruritic dermatosis.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should obtain from the veteran 
all information, including dates and places 
of treatment, as to VA treatment, 
evaluation, observation, on either an 
outpatient or inpatient basis, for pruritic 
dermatosis and for hypertension.  These 
records should then be obtained.  

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the cause or etiology of any hypertension 
that he may now have.  All indicated 
tests and studies are to be performed.  
The claims folder is to be made available 
to the examiner prior to examination for 
use in the study of the case.  The 
cardiologist should render an opinion or 
diagnosis as to whether the veteran now 
has hypertension and, if so, whether it 
is proximately due to or the result of, 
or aggravated by, Prednisone, or other 
medications used to treat the service-
connected asthma.   All opinions 
expressed should be in terms of the 
degree of probability, i. e., is it as 
likely as not that the alleged 
relationship exists.  

4.  The veteran should be afforded a VA 
dermatology examination to determine the 
extent and severity of his service-
connected pruritic dermatosis.  The 
examination should address the frequency 
and duration of the outbreaks and the 
appearance and virulence of the disorder 
during any outbreaks.  (See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) and 
Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992)).  The claims folder should be made 
available to the examiner for review before 
the examination.

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

6.  The RO should issue an SOC as to the 
issue of entitlement to an increased rating 
for pruritic dermatosis, and allow the 
veteran and his service representative the 
requisite period of time for a response.  
Thereafter, if and only if an appeal is 
perfected as to this matter, this issue 
should be returned to the Board for 
appellate review.  

7.  Thereafter, the RO should readjudicate 
the claim of service connection for 
hypertension on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


